FORAY, Senior Judge
(dissenting):
I am convinced that the statement — “the charges are dismissed” — in General Court-Martial Order No. 3 was erroneously included in the order by the drafter and that dismissal of the charges pending against appellant was not intended by the convening authority.1 That statement was not in consonance with the other required actions taken by him during the processing of this case.2 As convening authority he performed numerous functions required to be taken during the pendency of this case manifesting his intention that appellant was to be tried anew by a general court-martial and which were inconsistent with an intention to dismiss the charges. In addition to referring the charges against appellant to trial by general court-martial and convening a court-martial to do so, the convening authority approved appellant’s Offer For Pretrial Agreement; authorized a post-arraignment withdrawal of five of *873the fourteen specifications pending against appellant; and took action with regard to the findings and sentence in the case. The latter three described steps took place after General Court-Martial Order No. 3 had been published thereby conclusively manifesting the convening authority’s intention to have the charges against appellant tried by general court-martial and not dismissed. The situation here is clearly distinguishable from that outlined in United States v. Motes, 40 C.M.R. 876, cited by the majority. In Motes the question as to whether the convening authority had referred certain specifications of a charge to trial was found by the Army Board of Review to be “only a matter of speculation and conjecture”. Such is not the case here.
I would find the administrative error committed by the drafter of General Court-Martial Order No. 3 did not give rise to a jurisdictional defect in the general court-martial trial of appellant mandating reversal of the conviction. “[A] writing should be construed to give meaning and effect to all its [parts]”. “[W]hen alternative constructions are possible ‘the more reasonable should be chosen.’ ” United States v. McDaniel, 7 U.S.C.M.A. 56, 21 C.M.R. 182, 185 (1956). Neither military nor civilian law demands rigid adherence to abstract form.
Here, the court-martial was convened by an official empowered to convene it; it was composed in accordance with the R.C.M. with respect to number and qualification of its personnel; the charges were referred by competent authority; appellant was subject to court-martial jurisdiction; and the offenses charged were subject to court-martial jurisdiction. The requisites of general court-martial jurisdiction over appellant jurisdiction set forth in R.C.M. 201(b), were thus met. United States v. Blaylock, 15 M.J. 190 (C.M.A.1983); United States v. Simpson, 16 U.S.C.M.A. 137, 36 C.M.R. 293 (1966); United States v. Emerson, 1 U.S.C.M.A. 43, 1 C.M.R. 43; United States v. Otero, 26 M.J. 546 (A.F.C.M.R.1988); United States v. Fields, 17 M.J. 1070 (A.F.C.M.R.1984).
Accordingly, I would affirm the approved findings of guilty and the sentence.

. This apparent error in General Court-Martial Order No. 3 may be remedied by the issuance of a corrected copy of that order omitting the language dismissing charges. See AFR 111-1, paragraph 17-le.


. The convening authority exercising general court-martial jurisdiction over appellant at his “other" trial was the same officer who exercised general court-martial jurisdiction over appellant at his former trial.